COURT OF APPEALS OF VIRGINIA


Present: Judges McClanahan, Haley and Senior Judge Willis


SHANINA R. HORSLEY
                                                                 MEMORANDUM OPINION *
v.     Record No. 1004-09-3                                          PER CURIAM
                                                                   DECEMBER 1, 2009
LYNCHBURG DIVISION OF SOCIAL SERVICES


                 FROM THE CIRCUIT COURT OF THE CITY OF LYNCHBURG
                              J. Leyburn Mosby, Jr., Judge

                 (David E. Mass, on briefs), for appellant. Appellant submitting on
                 briefs.

                 (Joyce M. Coleman; Dion F. Richardson, Guardian ad litem for the
                 minor children, on brief), for appellee. Appellee and Guardian ad
                 litem submitting on brief.


       Shanina R. Horsley (mother) appeals the decision of the circuit court terminating her

parental rights to her children, S. and Z. She contends the trial court erred in failing to adequately

consider continued foster care as an alternative to termination and misapplied the law relating to

termination. We disagree and affirm the trial court.

                                          BACKGROUND

       On appeal, we view the evidence and all reasonable inferences in the light most favorable

to appellee as the party prevailing below. McGuire v. McGuire, 10 Va. App. 248, 250, 391

S.E.2d 344, 346 (1990). So viewed, the evidence showed that the Lynchburg Division of Social

Services (LDSS) became involved with mother and her children on March 6, 2007. At the time,

someone contacted police and reported that S., two years old at the time, was alone in the middle

of the street and was almost hit by a car, and Z., then five, was unattended on the sidewalk.

       *
           Pursuant to Code § 17.1-413, this opinion is not designated for publication.
Mother was in a laundromat at the time. When mother finally appeared, she cursed S. and jerked

him up by the wrists.

       Instead of removing the children, LDSS entered into two safety plans with mother and

one with the maternal grandmother and referred mother and the children for services. On March

22, 2007, S. was severely burned while under mother’s care and had to be hospitalized. A nurse

saw mother hit S. at the hospital while he was being prepared to be transported to a burn center.

Mother and grandmother gave inconsistent accounts of how S. was burned. As a result of the

incident, LDSS removed S. from mother and placed him in foster care.

       LDSS evaluated and provided services to mother and the children following the removal.

       On October 1, 2008, nineteen months after the children were removed, LDSS filed

petitions to terminate mother’s residual parental rights pursuant to Code § 16.1-283. On October

31, 2008, the juvenile and domestic relations district court granted the termination petitions.

Mother appealed, and on February 25, 2009, the trial court heard evidence.

       Dr. Andrew James Anderson conducted a psychological evaluation of mother. He

determined mother’s IQ to be 69, placing her in the lower 2% of subjects in her age group.

Dr. Anderson described mother as passive-aggressive, narcissistic and paranoid, and opined that

her personality was such that she blames the children or others for her parenting shortcomings.

In addition, she suffers from generalized anxiety disorder. Dr. Anderson felt her refusal to

acknowledge any problems or fault would prevent her from being able to apply the skills LDSS

tried to offer her and keep the children safe and healthy. He further noted that mother performed

extremely poorly in a parenting skills assessment, suggesting a risk of family dysfunction, child

abuse, and neglect. Dr. Anderson opined that continued services and intervention would not

improve mother’s parental functioning sufficiently for her to safely and independently rear the

children.

                                                -2-
       Ashley Bryant worked with mother as a parenting instructor two hours each week for

thirteen months. Bryant observed mother interact with the children, after which she would meet

with mother to instruct her how to be more positive, patient, and consistent with the children.

Bryant testified that mother did not accept responsibility for creating the danger to the children,

and she opined that mother reached a minimal level of progress from which she would likely not

improve further. Moreover, mother indicated to Bryant she could stop using drugs in order to

regain custody of the children, but said she would probably start back after their return.

       Mary Rice, a licensed counselor, began counseling mother on November 8, 2007, and

worked with her once a week for fifteen months. Rice was concerned with mother’s depression,

anger management, mood swings, and substance abuse. Although mother has made progress in

her depression and anger, she still struggles with those issues. Because mother was not able to

understand or acknowledge her role in the children being removed, Rice did not think mother

could adequately and safely care for the children.

       Social worker Elizabeth Meeks worked with mother’s case for nineteen months, from

April 2007 until October 2008. Initially, Z. had educational and emotional issues as did S., who

was born premature and who exhibited developmental delays. Both children have demonstrated

marked improvement in emotional, social, and academic areas with their foster families, and

social worker Kelsey Hammitt testified as such. Meeks described the following services

provided to mother:

               [She was offered] a psychological evaluation, a psychiatric
               evaluation . . . , crisis intervention with Mary Rice, medication
               management through Johnson’s family Health Center, therapy for
               two hours per week with Rice Family Counseling, one-on-one
               parenting instruction two hours per week with Family Preservation
               Services, parenting classes through the CSB, and attachment
               assessment with Z. at Arise Orientation at the Courtland center,
               intensive outpatient class[es], substance abuse classes at the
               Courtland Center, random drug screens, she was referred to
               Narcotics Anonymous and Alcoholics Anonymous, she was
                                                -3-
               offered monthly bus passes, and we also paid for three sets of
               anger management classes and continuing-care substance abuse
               classes.

       During the period mother received services, she tested positive for or admitted to use of

marijuana in September 2007, March 2008, April 2008, twice in May 2008, and June 2008.

Several relatives petitioned for custody of the children, but all were denied. Meeks explained

that she petitioned for termination in October 2008 because she felt that mother would not be

able to meet the needs of her children or keep them safe.

       After hearing the evidence, the trial court found that LDSS established by clear and

convincing evidence grounds to terminate mother’s residual parental rights under Code

§ 16.1-283(B) and 16.1-283(C). It included both bases for termination in its final order.

                                            DISCUSSION

       Mother argues that: (A) the trial court failed “to give adequate consideration to continued

foster care” and it “incorrectly applied the law to its factual findings,” and (B) the trial court’s

oral statements should prevail over the written findings set forth in its final orders.

       “When addressing matters concerning a child, including the termination of a parent’s

residual parental rights, the paramount consideration of a trial court is the child’s best interests.”

Logan v. Fairfax County Dep’t of Human Dev., 13 Va. App. 123, 128, 409 S.E.2d 460, 463

(1991). Where the trial judge hears the evidence ore tenus, his decision is entitled to great

weight and will not be disturbed on appeal unless plainly wrong or without evidence to support

it. See Lowe v. Dep’t of Pub. Welfare, 231 Va. 277, 282, 343 S.E.2d 70, 73 (1986).

       A termination of rights pursuant to Code § 16.1-283(B) requires the trial court to find by

clear and convincing evidence that termination was in the child’s best interests and




                                                 -4-
               1. The neglect or abuse suffered by such child presented a serious
               and substantial threat to his life, health or development; and

               2. It is not reasonably likely that the conditions which resulted in
               such neglect or abuse can be substantially corrected or eliminated
               so as to allow the child’s safe return to his parent or parents within
               a reasonable period of time.

Pursuant to Code § 16.1-283(B)(2)(a), proof that the parent is suffering from a “mental

deficiency of such severity that there is no reasonable expectation that such parent will be able to

undertake responsibility for the care needed by the child in accordance with his age and stage of

development” constitutes prima facie evidence of the conditions set forth in Code

§ 16.1-283(B)(2).

       Termination pursuant to Code § 16.1-283(C)(2) requires proof that the parent,

               without good cause, ha[s] been unwilling or unable within a
               reasonable period of time not to exceed twelve months from the
               date the child was placed in foster care to remedy substantially the
               conditions which led to or required continuation of the child’s
               foster care placement, notwithstanding reasonable and appropriate
               efforts of social, medical, mental health or other rehabilitative
               agencies.

              A. Failure to Give Adequate Consideration to Continued Foster Care

       Mother claims the trial court incorrectly applied the statutes and committed reversible

error by failing to consider continued foster care placement while mother continued to receive

services.

       Contrary to mother’s assertion, the record showed that the trial court considered

continued foster care placement, but it found, based on the evidence, that mother would not be

able to remedy the conditions that endangered the children and adequately and safely care for

them within a reasonable period of time.




                                                -5-
        In her argument, mother cited two cases she claimed were distinguishable from her case,

however, she cited no case law in support of her argument that the trial court incorrectly applied

the law by failing to continue the children in foster care.

        Viewed in the light most favorable to LDSS, the prevailing party, the evidence clearly and

convincingly proved that mother is “suffering from a . . . mental deficiency of such severity that

there is no reasonable expectation that [she] will be able to undertake responsibility for the care

needed by [the children] in accordance with [their] age and stage of development,” Code

§ 16.1-283(B)(2)(a), and she has “been unable within a reasonable period of time not to exceed

twelve months from the date the child was placed in foster care to remedy substantially the

conditions which led to or required continuation of the child’s foster care placement,

notwithstanding reasonable and appropriate efforts of social, medical, mental health or other

rehabilitative agencies,” Code § 16.1-283(C)(2).

        The children were in foster care for nineteen months before LDSS filed its petitions for

termination during which time mother received extensive services. Expert evidence demonstrated

that mother had intellectual, social, and psychological problems that limited her ability to

understand how her past conduct negatively affected the children and those limitations would likely

not be overcome with continued services. Moreover, the children had educational, social, and

emotional problems and special needs that mother was unable to recognize and address, now or in

the future.

        LDSS presented sufficient clear and convincing evidence to support the trial court’s findings

and rulings. Therefore, the evidentiary requirements of Code § 16.1-283(B)(2) and (C) have been

met, and the trial court’s findings and judgment were not plainly wrong or without evidence to

support them.




                                                  -6-
             B. The Trial Court’s Written Orders Should Be No Bar to Mother’s Relief

       Mother argues that the trial court’s oral statement that the law says that it is in the best

interests of the children “not to have these things drag out and delay decisions for the children’s

best interest, more than thirteen months” should supersede its findings in its final written order.

“It is clearly not in the best interests of a child to spend a lengthy period of time waiting to find

out when, or even if, a parent will be capable of resuming [her] responsibilities.” Kaywood v.

Halifax County Dep’t of Soc. Servs., 10 Va. App. 535, 540, 394 S.E.2d 492, 495 (1990).

       “It is the firmly established law of this Commonwealth that a trial court speaks only

through its written orders.” Davis v. Mullins, 251 Va. 141, 148, 466 S.E.2d 90, 94 (1996). In its

final written order granting the termination petitions, the trial court found sufficient evidence to

terminate under Code § 16.1-283(B) and (C).

       Here, the children were in foster care and mother received services for nineteen months

before LDSS filed the termination petitions, six months longer than the thirteen-month period

mother claimed the trial court relied upon. Moreover, after the court’s statement about thirteen

months, it found the children were properly removed due to abuse and neglect, they have

flourished in foster care, and expert testimony proved that mother “won’t ever have the capacity

to” safely and responsibly parent the children. The evidence supports those findings.

Accordingly, the final order did not conflict with nor was it contrary to the trial court’s oral

findings.

       Accordingly, the decision of the trial court is affirmed.

                                                                                             Affirmed.




                                                 -7-